May 21, 1928. The opinion of the Court was delivered by
This is an appeal from an order of Judge Mann sustaining a demurrer and dismissing complaint in this case. Judge Mann's order will be reported.
There were four exceptions. The third was abandoned. The first and second exceptions raise the following questions:
"The first exception raises the question that it was error for his Honor, Judge Mann, to hold that in a case, such as we have here, the County Board of Commissioners of Pickens County had exclusive original jurisdiction of the subject-matter of the action, and that the Court of Common Pleas did not have original jurisdiction thereof." "The *Page 28 
second exception alleges error in holding that there was no statute authorizing suit against the county in a suit such as this."
These exceptions are sustained. It was not a matter of which the authorities of Pickens County had exclusive control. The highway commission of the state had some authority in the premises, and federal aid was required; the act of Congress governed in so far as federal aid was concerned.
The Pickens authorities in charge of the matter had canceled the contracts, and the appellant had every reason to think that if he presented his claim to them they would refuse to pay; to present the claim under existing conditions would have been foolish. The order appealed from is reversed under Bank of McCormick v. McCormick county,114 S.C. 469; 103 S.E., 787. Best v. Barnwell County,114 S.C. 123; 103 S.E., 479.
The fourth exception is unnecessary to consider. Order appealed from is reversed.
MESSRS. JUSTICES BLEASE AND STABLER, and MR. ACTING ASSOCIATE JUSTICE PURDY concur.